527 F.2d 1389
12 Fair Empl.Prac.Cas.  1472
Ada A. BREEDLOVE, Plaintiff-Appellant,v.HOUSING AUTHORITY OF the CITY OF SWAINSBORO, GEORGIA, JamesH. Morgan, Chairman, et al., etc., Defendants-Appellees.
No. 74--3376.
United States Court of Appeals,Fifth Circuit.
March 4, 1976.

Fletcher Farrington, Savannah, Ga., for plaintiff-appellant.
Julian H. Toporek, Savannah, Ga., Sidney B. Shepherd, Swainsboro, Ga., for defendants-appellees.
Before WISDOM, COLEMAN and GEE, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is affirmed.


2
The district court found 'as a matter of fact that Mrs. Breedlove being female did not determine and control the action taken by the Commission. . . .' Upon consideration of this finding and the full record, we hold that sex was not a factor in the Commission's employment decision.  Any prima facie case of sexual discrimination was adequately rebutted.  McDonnell-Douglas Corp. v. Green, 1973, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668.


3
Affirmed.